Citation Nr: 0807991	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  96-23 729A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether the character of the appellant's discharge is a 
bar to entitlement to Department of Veterans Affairs (VA) 
compensation benefits.  

2.  Entitlement to service connection for residuals of a back 
injury.


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel

INTRODUCTION

The veteran had active service from March 10, 1948 to March 
9, 1951.  He also had a period of unrecognized service from 
March 10, 1951 to April 6, 1954.  

This matter returns to the Board of Veterans' Appeals (Board) 
following a Board Remand issued in February 2007 pursuant to 
an August 2006 memorandum decision by the Court of Veterans 
Claims (Court), which vacated May 2004 Board decisions and 
remanded the appeal for further adjudication consistent with 
the decision.  

By way of background, in one May 2004 decision, the Board 
denied the veteran's request to reopen the issue of whether 
the character of his discharge constituted a bar to 
Department of Veterans Affairs (VA) benefits concluding that 
the January 1955 administrative decision that denied 
eligibility for VA benefits for the period of March 10, 1951 
through April 6, 1954 and earlier was final and new and 
material evidence had not been received to reopen the claim.  
The Board also denied the veteran's claim of entitlement to 
service connection for residuals of a back injury as a matter 
of law finding that the veteran's residuals of back injury 
are claimed to be a result of a motor vehicular accident that 
occurred during his unrecognized period of service.  The 
Board further remanded the issue of entitlement to service 
connection for chronic obstructive pulmonary disease (COPD) 
due to nicotine dependence for further notification and 
development at that time.  

In a separate May 2004 decision, the Board concluded that the 
January 1955 administrative decision which determined that 
the veteran was discharged under dishonorable conditions on 
April 6, 1954, and was, therefore, barred from receiving 
benefits by reason of his period of service from March 10, 
1948 to April 6, 1954, was not clearly and mistakably 
erroneous.  

After the veteran appealed the May 2004 Board decisions to 
the Court, the Court reversed the Board's finding that the 
January 1955 decision was final, vacated the decisions, and 
remanded the matters to the Board for further adjudication 
consistent with its August 2006 decision. 


It is noted that the Board granted the issue of entitlement 
to service connection for COPD due to nicotine dependence in 
a February 2006 decision and that issue is not on appeal. 

The Board also observes that the veteran submitted additional 
evidence to the Board related to his claims on several 
occasions from October 2006 to December 2007.  He also 
indicated in December 2006 correspondence that he waived his 
right to have the RO review the evidence in the first 
instance.  However, for reasons explained in greater detail 
below, this case must be remanded to the RO to ensure due 
process and to allow proper procedural development.  

Based on an August 2007 motion, this appeal has been advanced 
on the docket because good cause has been shown.  38 U.S.C.A. 
§ 7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2007).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

For the reasons explained in greater detail below, the Board 
finds that this case must again be remanded for further 
notification and development in order to ensure due process 
and allow the RO to comply with previous remand directives.  
Stegall v. West, 11 Vet. App. 268 (1998).  

In February 2007, the Board remanded the issue of entitlement 
to service connection for residuals of a back injury.  At 
that time, the Board instructed the RO to mail a copy of the 
January 1955 decision to the veteran at his current mailing 
address and notify him of his appellate rights.  The Board 
also instructed the RO to readjudicate the issue of service 
connection for residuals of a back injury after the veteran 
had been afforded his due process rights to contest the 
January 1955 decision (e.g., possible notice of disagreement, 
statement of the case, substantive appeal, etc.) and other 
procedural and substantive rights appropriate to his claim.  

A review of the record reveals that the veteran was provided 
with VCAA notice with respect to his claim for service 
connection for residuals of a back injury in March 2007.  In 
the March 2007 VCAA notice letter, the RO wrote that it had 
mailed the veteran's January 3rd, 1955 administrative 
decision with appellate rights to his current address.  The 
Board notes that the RO wrote in the October 2007 statement 
of the case that a copy of the January 1955 had been enclosed 
with the VCAA notice letter; however, the correspondence does 
not include the January 1955 letter in its listed enclosures.  
Nonetheless, it is clear that the veteran received a copy of 
the January 1955 letter as he indicated in his April 2007 
notice of disagreement that he wanted to appeal the January 
1955 RO decision and awaited the issuance of a statement of 
the case.  Thus, the evidence shows that the veteran was 
notified of the January 1955 rating decision and was 
additionally advised regarding his appellate rights with 
respect to the decision.  

However, the record does not show that the veteran's claim 
has been fully afforded his due process rights with respect 
to his appeal of the January 1955 decision.  Although the 
veteran was notified of the January 1955 rating decision in 
March 2007 and filed a notice of disagreement with respect to 
the decision in April 2007, the statement of the case issued 
in October 2007 on the issue of service connection for 
residuals of a back injury did not adjudicate the related 
issue of whether the veteran's character of discharge served 
as a bar to entitlement to VA benefits, which is specifically 
at issue in the January 1955 rating decision.  The RO only 
made mention of the evidence the veteran submitted in support 
of his character of discharge claim at that time.  It is 
additionally noted that the RO referenced the veteran's May 
2007 VA Form 9 in the October 2007 statement of the case, 
which indicated that the veteran had perfected his appeal; 
however, the VA Form 9 was received by VA many months prior 
to the issuance of the statement of the case and, 
consequently, may not constitute a valid substantive appeal.  

As a timely NOD with respect to the January 1955 RO decision 
has been submitted and the October 2007 statement of the case 
did not address the January 3, 1955 decision, a remand is 
required in order for the RO to provide the veteran a 
statement of the case.  Thereafter, the veteran must submit a 
timely substantive appeal in order for this issue to be 
perfected for appeal of the January 3, 1955 RO rating 
decision to the Board.  38 U.S.C.A. § 7105 (West 2002).

Moreover, in the interest of clarity, the Board has divided 
the issue previously remanded into two separate issues 
(although the issue of service connection for residuals of a 
back injury is clearly intertwined with the issue involving 
the veteran's character of discharge) and such is reflected 
on the title page of this decision.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should provide the veteran with 
appropriate VCAA notice with respect to 
the issue of whether the character of the 
appellant's discharge is a bar to 
entitlement to Department of Veterans 
Affairs (VA) compensation benefits.  

2.  The RO should issue a statement of the 
case specifically with respect to the 
issue of whether the character of the 
appellant's discharge is a bar to 
entitlement to Department of Veterans 
Affairs (VA) compensation benefits, which 
was at issue in the January 3, 1955 rating 
decision.  The RO should include 
notification of the need and the 
appropriate time period in which to file a 
substantive appeal.  If a timely 
substantive appeal is filed, this issue 
should be returned to the Board for 
further appellate consideration, if in 
order.

3.  After any additional notification 
and/or development that the RO deems 
necessary is undertaken, the veteran's 
service connection claim for residuals of 
a back injury should be readjudicated.  If 
any benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case that contains notice 
of all relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The purpose of this remand is to ensure that due process.  
The Board does not intimate a decision, either favorable or 
unfavorable, at this time.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



